DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
 	Claim 20 is objected to because of the following informalities:
Claim 20 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. The apparatus claim 20 fails the “Infringement Test” for dependent claims (See MPEP § 608.01(n)).
 
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bromham et al. (Bromham) (Patent/Publication Number 2016/0123260). 
	Regarding claims 1, 11-12, and 20, Bromham discloses a control system (2, 3, 4) and method for a vehicle, the control system comprising one or more controller (2, 3, 4, M1, M2), the control system being arranged to: determine a prediction of an end of a current driving cycle of the vehicle (e.g. See Paragraph [0065] In box 115 it is checked whether the vehicle 1 is moving in a forward direction, …. . The starting of the timer T constitutes the beginning of a drive cycle that will continue until the timer T is stopped in box 145. In other embodiments the start and end points of a drive cycle are based upon key-on and key-off events respectively and the distance the vehicle has moved since the key-on event is used a reference scale. And [0075] However, normally, the method then advances from box 135 to box 140 to check whether a key-off event has occurred and, if it has not, the method returns to box 135 so as to continue using the stored common route as a predictor for future events and this process will continue until the vehicle 1 has reached the final destination for the current drive cycle and a key-off event occurs. Therefore events occurring near to the end of a drive cycle whether they are vehicle parameter events or user parameter events can be predicted as soon as there is confirmation in box 130 that the current route is comparable to a specific one of the stored common routes.) (e.g. See Paragraphs [0033, 0065, and 0075]); determine a likelihood of slippage from an emissions trap of the vehicle in a next driving cycle of the vehicle in dependence on the prediction of the end of the current driving cycle (e.g. See Paragraph [0099] In box 220 an estimate is produced of the current level of NOx trapped in the LNT by, for example and without limitation, using a model for the NOx stored in the LNT since the last regeneration took place. This estimate is then used to determine whether slippage is likely to occur. It will be appreciated that as the level of NOx stored in the LNT increases the probability of slippage of NOx increase and that changes in factors i to iii required to produce slippage will reduce.) (e.g. See Paragraphs [0094-0105]); and control purging of the emissions trap prior to the prediction of the end of the current driving cycle in dependence on the likelihood of slippage (e.g. See Paragraphs [0110] Referring back to box 230 if there are not expected to be any opportunities to purge the LNT in a favorable manner the method branches to box 250 to check whether the LNT needs to be purged. It will be appreciated that in box 220 there will be differing probabilities of the occurrence of slippage depending upon the level of NOx currently trapped in the LNT. In box 250 if the level of trapped NOx is above a predefined level or there is already an indication that slippage is beginning to occur then it will be necessary to purge the LNT even if this incurs a higher than desirable fuel penalty. However, if the probability of NOx slippage occurring is lower than, for example, 60% it is possible to defer purging and so the method returns to box 220 to recheck the probability of NOx slippage occurring.) (e.g. See Paragraphs [0110-0118]).
	Regarding claims 2, 13-14, Bromham further discloses wherein the control system comprises an input to receive a signal indicative of the prediction of the end of the current driving cycle of the vehicle, and an output to output a purge signal to cause the purge of the emissions trap (e.g. See Paragraphs [0072-0076, and 0081-0083]).
	Regarding claims 3, 15, Bromham further discloses wherein the determining the likelihood of slippage from the emissions trap of the vehicle in the next driving cycle of the vehicle comprises receiving a signal indicative of a current capacity of the emissions trap (e.g. See [0099] In box 220 an estimate is produced of the current level of NOx trapped in the LNT by, for example and without limitation, using a model for the NOx stored in the LNT since the last regeneration took place. This estimate is then used to determine whether slippage is likely to occur. It will be appreciated that as the level of NOx stored in the LNT increases the probability of slippage of NOx increase and that changes in factors i to iii required to produce slippage will reduce.) (e.g. See Paragraphs [0094-0105]).
	Regarding claims 4, 16, Bromham further discloses wherein the determining the likelihood of slippage from the emissions trap of the vehicle comprises determining a prediction of a remaining capacity of the emissions trap at the prediction of the end of the current driving cycle (e.g. See [0101] The method then advances to box 225 where it is checked whether, based upon the current level of NOx in the LNT and at least one of the factors i to iii, slippage of NOx from the LNT is likely to occur. That is to say, the probability of slippage occurring is above a predefined level such as, for example 60%.) (e.g. See Paragraphs [0099-0105]).
	Regarding claims 5, 17, Bromham further discloses wherein the determining the likelihood of slippage from the emissions trap of the vehicle in the next driving cycle of the vehicle comprises determining an estimate of an ability of the emissions trap to capture emissions in the next driving cycle prior to an emission reduction system of the vehicle being operational (e.g. See Paragraphs [0094-0105]).
	Regarding claims 6, 18-19, Bromham further discloses wherein the emission reduction system (ATS) of the vehicle being operational comprises an operating temperature of the emission reduction system meeting one or more predetermined criteria (e.g. See Paragraphs [0095-0099]); optionally the one or more predetermined criteria comprise the operating temperature being between first and second temperatures (e.g. See Paragraphs [0095] Slippage of NOx from the LNT is more likely to occur as the LNT fills with NOx and when: [0096] i. there is a drop in air/fuel ratio (Lambda λ); or [0097] ii. there is an increase in exhaust gas temperature; or [0098] iii. there is a large change in exhaust gas mass flow.) (e.g. See Paragraphs [0091-0099]).
	Regarding claim 7, Bromham further discloses wherein the emission reduction system of the vehicle is a selective catalyst reduction system (e.g. See Paragraph [0105] In the case of this example the regeneration of the LNT is the purging of NOx from the LNT to prevent slippage of NOx. In the case of LNT purging it is required for the exhaust gas to be rich of stoichiometric and preferably with an air/fuel ratio Lambda (λ) less than one (λ>1). It is also required to supply CO in order to reduce and release the stored NOx.) (e.g. See Paragraphs [0061, 0099-0105]).
	Regarding claim 8, Bromham further discloses wherein the purging of the emissions trap is performed whilst the emission reduction system is operational (e.g. See Paragraphs [0099-0112]).
	Regarding claim 9, Bromham further discloses wherein the emissions trap is at least one of: a NOx adsorber catalyst, and a lean NOx trap (e.g. See Paragraphs [0099-0112]).
	Regarding claim 10, Bromham further discloses wherein the signal indicative of the prediction of the end of the current driving cycle is received from navigation system associated with the vehicle (e.g. See Paragraph [0044] From box 25 the method advances to box 30 where the currently being driven route is compared to the common routes stored in the library and if one or more characteristic combinations of parameters that has occurred in the current drive cycle is found to be present in one of the common routes then it is assumed that the vehicle is following that particular common route and the method advances to box 40 where the stored common route is used to predict the future operation of the vehicle. For example, if after one minute from initial take-off following a key-on event or 0.5 Km from the origin of travel for the current trip it has been established that the vehicle is following a particular one of the stored common routes in box 30 then in box 40 a prediction of future vehicle operation for the remaining part of the route can be predicted.) (e.g. See Paragraphs [0006, 0040-0046, and 0089-0090]).

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Ford et al. (Pat./Pub. No. US 2017/0058805), Brehob et al. (Pat./Pub. No. US 6244047), De Smet et al. (Pat./Pub. No. US 2019/0284978), Nagel et al. (Pat./Pub. No. US 2017/0248052), Harmsen et al. (Pat./Pub. No. US 2014/0026851), and Smith et al. (Pat./Pub. No. US 2017/0130635), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        October 06, 2022